IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT




                                           No. 01-50513
                                         Summary Calendar



RODNEY F. STRAUGHN,

                                                                                  Plaintiff-Appellant,
versus

CHRISTOPHER J. KIMMY; MARIO A. JUAREZ;
HENRY L. ESCOBER; HILDA VALADEZ; JEP
YOUNG CANON,

                                                                               Defendants-Appellees.

                          --------------------------------
                           Appeal from the United States District Court
                                for the Western District of Texas
                                   USDC No. SA-01-CV-177
                          --------------------------------
                                       September 12, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

   The motion filed by Rodney Straughn, Texas prisoner # 670935, for permission to proceed in
forma pauperis (IFP) is GRANTED. Although the district court erred by dismissing Straughn’s 42

U.S.C. § 1983 complaint as barred by the applicable two-year statute of limitations, we AFFIRM the

district court’s dismissal on alternate grounds. See United States v. McSween, 53 F.3d 684, 687 n.3

(5th Cir. 1995). The challenge Straughn raised in his 42 U.S.C. § 1983 complaint to the propriety

of the arrest leading to his robbery conviction necessarily implicates the validity of that conviction.

As such, the challenge to his arrest is barred pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(1994). See Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1994). The distri ct court’s decision

dismissing Straughn’s 42 U.S.C. § 1983 complaint is AFFIRMED.